 1    SETH MEREWITZ, Bar No. 195982
      seth.merewitz@bbklaw.com
 2    MATTHEW L. GREEN, Bar No. 227904
      matthew.green@bbklaw.com
 3    BEST BEST & KRIEGER LLP
      655 West Broadway, 15th Floor
 4    San Diego, CA 92101
      Telephone: (619) 525-1300
 5    Facsimile: (619) 233-6118
 6    Attorneys for Plaintiff
      DIMENSION PROPERTIES, LLC
 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    DIMENSION PROPERTIES, LLC,                 Case No. 2:18-CV-01865-MCE-CKD
                                                 Judge: Hon. Morrison C. England, Jr.
12                            Plaintiff,
                                                 STIPULATION TO FURTHER
13    v.                                         EXTEND TIME TO RESPOND TO
                                                 COMPLAINT AND COMPLETE
14    UNITED STATES OF AMERICA;                  RULE 26(f) CONFERENCE; ORDER
      and CITY OF SACRAMENTO,                    THEREON
15
                              Defendants.        Complaint Filed: July 2, 2018
16

17

18

19
20

21

22

23

24

25

26

27

28

                                                            STIP. TO FURTHER EXTEND TIME
     60441.00054\33968456.1                    -1-
                                                                     2:18-CV-01865-MCE-CKD
                                 1                                        RECITALS
                                 2            WHEREAS, on July 2, 2018, Plaintiff Dimension Properties, LLC
                                 3   (“Dimension”) commenced the above-captioned action by filing a Complaint for
                                 4   Declaratory Relief and to Quiet Title (“Complaint”) against Defendants United States
                                 5   of America (“United States”) and City of Sacramento (“City”). (ECF No. 1.)
                                 6            WHEREAS, in the Complaint, Dimension seeks declaratory relief regarding a
                                 7   railroad right of way established by the Pacific Railroad Act of 1862 that traverses
                                 8   real property owned by Dimension in the City of Sacramento, and seeks to quiet its
                                 9   title to the same.
                                10            WHEREAS, upon filing of the Complaint, the Court issued an Initial Pretrial
655 WEST BROADWAY, 15TH FLOOR




                                11   Scheduling Order, which, among other items, directed the parties to meet and confer
    BEST BEST & KRIEGER LLP

      SAN DIEGO, CA 92101




                                12   as required by Federal Rule of Civil Procedure 26(f) regarding their discovery plan
        LAW OFFICES OF




                                13   within sixty (60) days of service of the Complaint. (ECF No. 4 at 2:14-16.)
                                14            WHEREAS, on July 26, 2018, the City filed a Disclaimer of Interest in
                                15   response to the Complaint. (ECF No. 5.)
                                16            WHEREAS, since August 2018, respective counsel for Dimension and the
                                17   United States have been meeting and conferring regarding the action in an effort to
                                18   reach an amicable resolution of this matter.
                                19            WHEREAS, in light of the parties’ ongoing settlement efforts, and upon the
                                20   stipulations of the parties, the Court extended the time for the United States to
                                21   respond to the Complaint to May 24, 2021, and continued the deadline for the parties
                                22   to meet and confer as required by Federal Rule of Civil Procedure 26(f) to June 28,
                                23   2021. (ECF Nos. 8, 10, 13, 16, 18, 20, 22, 24, 26.)
                                24            WHEREAS, the parties’ settlement discussions and efforts have been aimed
                                25   at reaching a legislative resolution that will moot the action, but progress was
                                26   significantly hampered as a result the COVID-19 pandemic and its impact on
                                27   Congress beginning in or about March 2020.
                                28            WHEREAS, in light of recent progress that has been made with regard to the
                                                                                            STIP. TO FURTHER EXTEND TIME
                                     60441.00054\33968456.1                  -2-
                                                                                                     2:18-CV-01865-MCE-CKD
                                 1   COVID-19 pandemic, the parties have recently resumed active communications
                                 2   regarding the introduction of federal legislation that would moot the action.
                                 3            WHEREAS, in light of the parties’ ongoing efforts to reach an informal
                                 4   resolution, and the recent progress that has been made toward potential legislation,
                                 5   Dimension and the United States agree (1) that the time for the United States to
                                 6   respond to the Complaint should be further extended to September 27, 2021, and (2)
                                 7   that the deadline for the parties to meet and confer as required by Federal Rule of
                                 8   Civil Procedure 26(f) should be further continued to November 1, 2021.
                                 9                                     STIPULATION
                                10            IT IS HEREBY STIPULATED by and between Dimension, by and through
655 WEST BROADWAY, 15TH FLOOR




                                11   its counsel of record, Seth Merewitz and Matthew L. Green of Best Best & Krieger
    BEST BEST & KRIEGER LLP

      SAN DIEGO, CA 92101




                                12   LLP, and the United States, by and through its counsel of record, Joseph B. Frueh,
        LAW OFFICES OF




                                13   Assistant United States Attorney, (1) that the United States shall have until
                                14   September 27, 2021, to respond to the Complaint in the above-captioned action, and
                                15   (2) that the parties shall have until November 1, 2021, to meet and confer as required
                                16   by Federal Rule of Civil Procedure 26(f) regarding their discovery plan.
                                17
                                      Dated: May 21, 2021              BEST BEST & KRIEGER LLP
                                18

                                19
                                                                       By: /s/ Matthew L. Green
                                20                                       SETH MEREWITZ
                                                                         MATTHEW L. GREEN
                                21                                       Attorneys for Plaintiff
                                                                         DIMENSION PROPERTIES, LLC
                                22    Dated: May 21, 2021
                                23
                                                                       By: /s/ Joseph B. Frueh (as authorized on 5/21/21)
                                24                                       JOSEPH B. FRUEH
                                25
                                                                         Assistant United States Attorney
                                                                         Attorneys for Defendant
                                26
                                                                         UNITED STATES OF AMERICA

                                27

                                28

                                                                                            STIP. TO FURTHER EXTEND TIME
                                     60441.00054\33968456.1                  -3-
                                                                                                     2:18-CV-01865-MCE-CKD
                                 1                                          ORDER
                                 2            Pursuant to the stipulation between the parties (ECF No. 28) and good cause
                                 3   being shown, the United States shall have until September 27, 2021, to respond to
                                 4   the Complaint in the above-captioned action, and (2) the parties shall have until
                                 5   November 1, 2021, to meet and confer as required by Federal Rule of Civil
                                 6   Procedure 26(f) regarding their discovery plan.
                                 7            IT IS SO ORDERED.
                                 8

                                 9            Dated: May 28, 2021
                                10
655 WEST BROADWAY, 15TH FLOOR




                                11
    BEST BEST & KRIEGER LLP

      SAN DIEGO, CA 92101




                                12
        LAW OFFICES OF




                                13

                                14

                                15

                                16

                                17

                                18

                                19
                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28

                                                                                            STIP. TO FURTHER EXTEND TIME
                                     60441.00054\33968456.1                  -4-
                                                                                                     2:18-CV-01865-MCE-CKD
